--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED
 
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE
BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 
AMENDMENT NO. 4 TO INGOT SUPPLY AGREEMENT


THIS AMENDMENT NO. 4 INGOT SUPPLY AGREEMENT (This "Amendment No. 4") is made
this 5th day of  July 2011 ("Effective Date") by and between Woongjin Energy
Co., Ltd., a company organized and existing under the laws of the Republic of
Korea with its office located at 1316 GwanPyeong-Dong, YuSung-Gu, DaeJeon, Korea
(“Supplier”), SunPower Corporation, a company organized under the laws of the
State of Delaware, United States of America, with its principal office located
at 3939 North First Street, San Jose, California 95134, United states of America
(“SunPower”), and SunPower Philippines Manufacturing Limited, a Cayman Islands
business and wholly owned subsidiary of SunPower, with a branch office at 100
East Main Avenue, Phase 4, Special Economic Zone, Laguna Techno Park, Binan,
Laguna, Philippines 4024 (together with SunPower, “Purchaser”).  Each of
Supplier and Purchaser is sometimes referred to herein as a "Party" and
collectively, as the "Parties".  Capitalized terms used in this Amendment No. 4
and not defined herein shall have the meaning given to such terms in the
Agreement (as hereinafter defined).
 
RECITALS
 
(a)        Supplier and Purchaser are parties to that certain Ingot Supply
Agreement, dated as of December 22, 2006, as amended on August 4, 2008, August
1, 2009 and February 1, 2011 (the "Agreement"), pursuant to which Supplier
agreed to manufacture and sell to Purchaser, and Purchaser agreed to purchase
from Supplier, certain SP Polysilicon Based Products.


(b)        The Parties desire to amend the Agreement to amend Ingot pricing and
to amend certain other terms and conditions thereof.


           NOW THEREFORE, in consideration of the promises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, intending to be legally bound,
hereby agree as follows:
 
AGREEMENT
 
1.          Buyer hereby agrees to target purchase of ***MT Ingot (including
wafer) in 2011.
 
 
2.          Schedule 3.1(a) of the Agreement is hereby amended and restated as
follows:
 
Schedule 3.1(a)


The purchase price for SP Polysilicon Based Products per kilogram shall be
$***/kg


If the official foreign ***-day average currency exchange rate, as published by
the Wall Street Journal, falls below *** South Korean Won to $1US, the Parties
shall negotiate in good faith a mutually acceptable adjustment to the pricing
set forth above.


If Purchaser receives a bona fide offer from a third party, who is qualified to
satisfy Purchaser’s applicable specifications, for the supply of similar
products at a price equal to or less than ***% of the applicable purchase price
under this Agreement, Purchase shall deliver notice to Supplier and the parties
shall negotiate in good faith to reduce the applicable purchase price under this
Agreement, which price adjustment shall become effective *** days following
delivery of Purchaser’s notice initiating negotiations for price reductions.  If
the parties are unable to reach agreement regarding a reduced price for the
remainder of the contract term, Supplier may elect, within *** days of receiving
notice of the third party’s proposal, to reduce the applicable purchase price
for the same quantity of product as proposed by the third party.  If Supplier is
unwilling to sell such quantity of product to Purchaser at the same price as the
third party, Purchaser, in its sole and absolute discretion, may reduce its
outstanding obligation to purchase such products from Supplier
 
***  CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
by the quantity offered by the third party during the applicable time period and
instead purchase such products from the third party.
 
3.          This Amendment No. 4 is effective from July 5, 2011 until Dec. 31,
2016, or if earlier, until further amended by the parties.
 
4.          All other provisions of the Agreement, except as specifically
amended or waived hereby, shall remain in full force and effect and are
incorporated herein.
 
5.          If any part of this Amendment No. 4 or the Agreement as amended
herein is found to be void or unenforceable for any reason, the remainder of
this Amendment No. 4 and the Agreement as amended hereunder, shall be enforced,
to the fullest extent possible, as if such void or unenforceable provision was
not part of this Amendment No. 4.
 
6.         This Amendment No. 4 may be executed in one or more counterparts,
each of which shall be deemed to be an original and shall constitute one and the
same instrument.  This Amendment No. 4 may be executed by facsimile, and each
such facsimile signature shall be deemed to be an original.
 
IN WITNESS THEREOF, the Parties hereto, intending to be legally bound, have
executed this Amendment No. 4 as of the date first written above.
 
 

WOONJIN ENERGY CO., LTD     SUNPOWER CORPORATION               By:   /s/ Hakdo
Yoo    By:   /s/ Paul Charrette    Name:   Hakdo Yoo   Name:   Paul Charrette  
Title:   CEO   Title:
  VP, Strategic Procurement
  Date:   8/11/18   Date:   8/21/11  




SUNPOWERPHILIPPINES MANUFACTURING LIMITED         By:   /s/ Paul Charrette   
Name    Paul Charrette   Title    VP, Strategic Procurement    Date:   8/21/11  



 

--------------------------------------------------------------------------------




